ORDER
PER CURIAM:
Antonio Torrez Delapaz, Jr. pleaded guilty to the Class D felony of driving while intoxicated. He was sentenced as a persistent offender to four years imprisonment. Delapaz appeals from the motion court’s denial of his Rule 24.035 motion for post-conviction relief following an eviden-tiary hearing. Delapaz argues that the trial court imposed a sentence in excess of that authorized by law. He also argues that his trial attorney was ineffective because she failed to correctly inform him of the possible range of punishment. Both points on appeal require Delapaz to demonstrate that a sufficient factual basis for his status as a persistent offender was not established during his guilty plea. We affirm. Rule 84.16(b).